Exhibit 10.1
 


This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of April 17, 2017, is
entered into by and between REVLON CONSUMER PRODUCTS CORPORATION, a Delaware
corporation (“RCPC” and, together with its parent Revlon, Inc. (“Revlon”) and
its subsidiaries, the “Company”), and Christopher H. Peterson (the “Executive”).


WHEREAS, RCPC wishes to employ the Executive and the Executive wishes to accept
employment with the Company on the terms and conditions set forth in this
Agreement.


NOW, THEREFORE, RCPC and the Executive hereby agree as follows:


1.              Employment, Duties and Acceptance.


1.1  Employment, Duties. RCPC hereby employs the Executive for the Term (as
defined in Section 2.1) to render exclusive and full-time services to the
Company in the capacity of Chief Operating Officer, Operations, of Revlon and
RCPC, reporting to the President and Chief Executive Officer of the Company (the
“CEO”), and to perform such duties and responsibilities and have such authority
as shall be consistent with such position (including, if so elected or
appointed, serving as a director of Revlon and/or RCPC and serving as a director
and/or officer of any subsidiary of the Company), and such other duties and
responsibilities, in each case as may be reasonably assigned to the Executive
from time to time by the CEO or, if requested or required, by Revlon’s Board of
Directors (the “Board”) or a committee thereof.


1.2.  Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above.  During the Term, the Executive agrees to
serve the Company faithfully, to devote the Executive’s entire business time
(subject to the last sentence of this Section 1.2), energy and skill to such
employment, and to use the Executive’s best efforts, skill and ability to
promote the Company’s interests.  In addition, during the Term, the Executive
shall be permitted to (i) serve on the board of directors of non-profit
organizations and, with the prior consent of the CEO, other for-profit
organizations; (ii) participate in charitable, civic, educational, professional,
community or industry affairs; and (iii) manage the Executive’s passive personal
investments so long as such activities, in the aggregate, do not materially
interfere or conflict with the Executive’s duties hereunder.


1.3.  Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the office of RCPC in the New York City metropolitan
area, subject to reasonable travel requirements consistent with the nature of
the Executive’s duties from time to time on behalf of the Company.


1.4.  Representations. As an inducement for RCPC and Revlon to enter into this
Agreement, the Executive hereby represents that the Executive is not a party to
any contract, agreement or understanding which prevents, prohibits or limits him
in any way from entering into and fully performing his obligations under this
Agreement and any duties and responsibilities that may be assigned to him
hereunder.  The Executive agrees that he shall comply with the terms of his
non-disclosure agreement with his prior employer, a copy of which he has
disclosed to the Company.  The Executive hereby represents that he provided the
Company with accurate information about his compensation from his prior
employer.
 

--------------------------------------------------------------------------------

2.             Term of Employment.   
 
2.1.  Term. The Term of the Executive’s employment under this Agreement shall
commence on April 17, 2017 (the “Effective Date”) and shall end on the fifth
anniversary thereafter (unless extended or earlier terminated pursuant to the
terms of this Agreement, the “Term”); provided, however, that unless the Company
or the Executive provides notice to the other party of its/his desire not to
renew this Agreement at least sixty (60) days prior to the expiration of the
then effective Term, this Agreement shall automatically renew for additional one
(1) year periods.


2.2.  Expiration of the Term. The expiration of the Term or the Extended Term
(as defined in Section 13.1) shall not be deemed to be an event of “Good Reason”
or “COC Good Reason” pursuant to Section 4.3 or 13.2.3, as applicable, or
otherwise a wrongful termination of the Term of this Agreement.  Upon expiration
of the Term, the Executive’s employment shall terminate as of the last day of
the Term and the Company shall have no further compensation obligation to the
Executive other than to provide the Executive with the Prior Year Bonus and
Final Compensation (as such terms are defined below), in each case at the same
time the Executive would have received such payments had he remained an active
employee of the Company; it being understood that the payment of the Prior Year
Bonus shall be subject to the satisfaction of the Release Condition set forth in
Section 4.6 and the Executive’s continued compliance with Sections 5, 6 and 7 of
this Agreement subject to and in accordance with Section 5.10.  In addition, if
the Company provides a notice of nonrenewal, subject to the satisfaction of the
Release Condition and continued compliance with Sections 5, 6 and 7 in
accordance with Section 5.10, the Company shall pay to the Executive the
Pro-Rated LTIP Award (as defined below in Section 4.1) and the Pro-Rated Bonus
(as defined in Section 3.2. below) at the time that it would have been paid and
to the extent that performance objectives have been attained pursuant to the
applicable LTIP Award or Annual Bonus, as applicable.  If the Company provides
notice of nonrenewal to the Executive, the Company shall concurrently advise the
Executive in writing if it intends to require that the Executive comply with the
non-competition restrictions set forth in Section 5.3 below, then the Company
will provide the Executive with continued payments of Base Salary, in the manner
and amount specified in Section 3.1, for a period of twelve (12) months after
such termination date.  If the Executive provides notice of nonrenewal to the
Company, the Company shall advise the Executive if it intends to require that
the Executive comply with the non-competition restrictions set forth in Section
5.3 within ten (10) days of the Executive’s notice of non-renewal, and if the
Company so elects, it shall be required to pay the Executive continued payments
of Base Salary, in the manner and amount specified in Section 3.1, for a period
of twelve (12) months after such termination date, provided, however, if, at the
time Executive delivers notice of non-renewal he has a written offer of
employment he shall notify the Company of such written offer, including the name
of the prospective employer and the offered position.
 
3.              Compensation; Benefits.


3.1.  Salary. The Company agrees to pay the Executive during the Term a base
salary, payable bi-weekly, at the annual rate of not less than $1.125 million
(the “Base Salary”).  All payments of Base Salary or other compensation
hereunder shall be less such deductions or withholdings as are required by
applicable law and regulations.  The Executive will be considered for merit
increases in connection with the Executive’s performance evaluations, which are
performed in accordance with the Company’s salary administration policies and
procedures.  In the event that RCPC, in its sole discretion, from time to time
determines to increase the Base Salary, such increased amount shall, from and
after the effective date of the increase, constitute “Base Salary” for purposes
of this Agreement and shall not thereafter be decreased.


2

--------------------------------------------------------------------------------

3.2.  Annual Bonus.  Commencing in 2018, the Executive shall be eligible to
participate in the Company’s annual bonus programs as shall be in effect from
time to time (the “Bonus Programs”), to the extent implemented under the Revlon
Executive Incentive Compensation Plan or such successor plan as shall be in
effect from time to time (the “Incentive Compensation Plan”), with target bonus
eligibility of 100% of Base Salary for achieving performance objectives set by
the Compensation Committee, subject to the terms and conditions of such Bonus
Programs and the Incentive Compensation Plan; provided that notwithstanding
anything to the contrary contained in the Bonus Programs or the Incentive
Compensation Plan, such bonus shall have a maximum annual payout of 200% of Base
Salary (the “Maximum Annual Bonus”).  In the event that the Executive’s
employment shall terminate due to RCPC’s delivery of a notice of non-renewal in
accordance with Section 2.2 or pursuant to Section 4.1, 4.2 or 4.3 during any
calendar year, the Executive’s bonus with respect to the year during which such
termination occurs shall be pro-rated (the “Pro-Rated Bonus”) for the actual
number of days of active employment during such year and such Pro-Rated Bonus
shall be payable (i) if and to the extent bonuses are payable to executives
under the Bonus Programs for that year based upon achievement of the objectives
set for that year and not including any discretionary bonus amounts which may
otherwise be payable to other executives despite non-achievement of bonus
objectives for such year, and (ii) on the date bonuses would otherwise be
payable to executives under the Bonus Programs, but no later than March 15 of
the year following the year to which the bonus relates.  Notwithstanding
anything herein or contained in the Bonus Programs and/or Incentive Compensation
Plan to the contrary, in the event that the Executive’s employment shall
terminate pursuant to Section 4.1, 4.2 or 4.3 during any calendar year, the
Executive shall be entitled to receive the Executive’s bonus (if not already
paid) with respect to the year immediately preceding the year of termination (if
bonuses with respect to such year are payable to other executives based upon
achievement of bonus objectives, and not based upon discretionary amounts which
may be paid to other executives despite non-achievement of bonus objectives) as
and when such bonuses would otherwise be payable to executives under the Bonus
Programs despite the fact that the Executive may not be actively employed on
such date of payment (the “Prior Year Bonus”).  Notwithstanding anything to the
contrary contained herein, for the year ending December 31, 2017, the
Executive’s annual bonus opportunity shall be targeted at 100% of the
Executive’s Base Salary (without proration) and determined under an individual
bonus program that is substantially similar to the one implemented under the
Incentive Compensation Plan for executives generally; provided, that (i) in no
event will the bonus awarded thereunder be less than 67% of the Executive’s Base
Salary ($753,750), (ii) it shall be subject to the Maximum Annual Bonus and
(iii) it shall be payable at the same time as other executives’ bonuses are
paid, but no later than March 15, 2018.
 
3

--------------------------------------------------------------------------------

3.3.  Long-Term Incentive Compensation.
 
3.3.1.  In consideration of the Executive’s services to be rendered to the
Company pursuant to this Agreement, the Executive will be eligible to earn a
long term incentive award with a target value of $1.25 million for each calendar
year (subject to pro-ration for 2017) (the “LTIP Award”) for the period
commencing on the Effective Date and ending December 31, 2019 (the “Performance
Period”). Any LTIP Award that the Executive shall actually earn based on
achievement of the applicable performance objectives for the Performance Period
shall be payable by the Company no later than March 15, 2020 after the
conclusion of the Performance Period; provided that the Executive remains
employed with the Company on the payment date, except as otherwise specified in
this Agreement. The LTIP Award shall contain terms that are substantially the
same as a Long-Term Award under the Incentive Compensation Plan, including
without limitation, Section 6(e) and (i) thereof, including being administered
in a manner that complies with Section 162(m) of the Code, provided, however,
the LTIP Award shall provide that the Compensation Committee shall not be
permitted to exercise negative discretion in determining the amount of the
Executive’s award if the performance objectives relating to the LTIP Award
pursuant to the Section 3.3.1 are achieved.
 
3.3.2.  In addition, the Executive and the Company shall negotiate in good faith
with respect to the implementation and effectiveness of a new Company LTIP Award
for the three-year period starting January 1, 2020 in a manner that complies
with Section 162(m) of the Code and occurring during the Term, with such
negotiation to commence no later than 90 days before the commencement of such
performance period.
 
3.4.  Restricted Stock Grant. The Company’s CEO shall recommend for Compensation
Committee approval that the Executive be granted a number of shares of
restricted Class A Common Stock of Revlon with a value equal to an aggregate
fair market value of $5 million on the Effective Date (the “Restricted Stock
Grant”), pursuant to a restricted stock agreement under the Fourth Amended and
Restated Revlon, Inc. Stock Plan (the “Stock Plan”) and attached hereto as
Exhibit A.  Twenty percent (20%) of the Restricted Stock Grant shall vest on
each of the first five anniversaries of the Effective Date so long as the
Executive remains employed by the Company on each vesting date, except as
otherwise set forth in this Agreement.  Once vested, shares may be sold while
employed subject to the Company’s employee trading policy and obtaining the
Compensation Committee’s prior written consent, which consent shall not
unreasonably be withheld or delayed.
 
3.5.  Signing Bonus. RCPC shall pay the Executive a signing bonus of $250,000
within thirty (30) days following the Effective Date (the “Signing Bonus”).  If
the Executive voluntarily resigns from employment for other than Good Reason (as
defined below) or the Company terminates the Executive’s employment for Cause
(as defined below) prior to the Executive completing two (2) full, consecutive
years of active employment with the Company following the Effective Date, the
Executive shall be required to repay the Signing Bonus to the Company in an
amount calculated as follows: 100% of the after-tax amount of the Signing Bonus
if such resignation or termination occurs prior to the first anniversary of the
Effective Date and 50% of after-tax amount of the Signing Bonus if such
resignation or termination occurs after the first anniversary but prior to the
second anniversary of the Effective Date.  If any refund is due the Company
pursuant to this Section 3.5, the Executive agrees that the amount of the refund
due is payable in full immediately via personal check or payroll deduction and
the Executive agrees to permit the Company to deduct this amount from any monies
or benefits due to the Executive including wages, bonuses, long-term incentive
compensation, reimbursements and/or expenses, in  each case to the extent
permitted by, and in a manner that complies with, Section 409A (as defined in
Section 3.9).  Any amounts remaining after giving effect to the foregoing shall
be the Executive’s responsibility and payable via personal check.


4

--------------------------------------------------------------------------------

3.6.  Business Expenses. RCPC shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive’s services under this Agreement, subject to
and in accordance with the Revlon Travel and Entertainment Policy as in effect
from time to time, or such policy or policies, if any, as may succeed it.


3.7.  Vacation. During each year of the Term (pro-rated for 2017), the Executive
shall be entitled to a vacation period or periods in accordance with the
vacation policy of the Company as in effect from time to time, but not less than
twenty-five (25) days.
 
3.8.          Benefits. During the Term, the Executive shall be entitled to
participate in those qualified and non-qualified defined benefit, defined
contribution, group life insurance, medical, dental, disability and other
benefit plans and programs of the Company as from time to time in effect (or
their successors) generally made available to other senior executives of the
Company of the Executive’s level generally and in such other plans and programs
and in such perquisites, as from time to time in effect, as may be generally
made available to senior executives of the Company of the Executive’s level
generally.  For the sake of clarity, this section is not intended to apply to
any housing or relocation allowance.


3.9.  Internal Revenue Code Section 409A. Section 409A of the Code (as defined
in this Section 3.9, below) and/or its related rules and regulations (“Section
409A”), imposes additional taxes and interest on compensation or benefits
deferred under certain “nonqualified deferred compensation plans” (as defined
under the Code). These plans may include, among others, nonqualified retirement
plans, bonus plans, stock option plans, employment agreements and severance
agreements. It is the intent of the parties that the payments and benefits under
this Agreement comply with or be exempt from Section 409A and, accordingly, this
Agreement shall be interpreted consistent with such intent. The Company reserves
the right to provide compensation or benefits under any such plan in amounts, at
times and in a manner that minimizes taxes, interest or penalties as a result of
Section 409A, including any required withholdings, and the Executive agrees to
cooperate with the Company in such actions. Specifically, and without limitation
of the previous sentence, if the Executive is a “specified employee,” as such
term is defined under Section 409A (generally, one of the Company’s top fifty
(50) highest paid officers), to the extent required to comply with Section 409A,
the Company will not make any payments to the Executive under this Agreement
upon a “separation from service,” as such term is defined under Section 409A,
until six (6) months after the Executive’s date of separation from service or,
if earlier, the date of the Executive’s death. Upon expiration of the six-month
period, or, if earlier, the date of the Executive’s death, the Company shall
make a payment to the Executive (or his beneficiary or estate, if applicable)
equal to the sum of all payments that would have been paid to the Executive from
the date of separation from service had the Executive not been a “specified
employee” through the end of the six (6) month period or the date of death
(whichever is earlier), and thereafter the Company will make all the payments at
the times specified in this Agreement or applicable policy, as the case may be. 
In addition, the Company and the Executive agree that, for purposes of this
Agreement, termination of employment (or any variation thereof) will satisfy all
of the requirements of “separation from service” as defined under Section 409A.
For purposes of this Agreement, the right to a series of installment payments,
such as salary continuation or severance payments, shall be treated as the right
to a series of separate payments and shall not be treated as a right to a single
payment.  Any in-kind benefits or reimbursements provided under this Agreement
that constitute deferred compensation subject to Section 409A shall be subject
to the following:  (i) any such in-kind benefit or payment reimbursement
provided during one calendar year shall not affect the amount of such in-kind
benefit or reimbursement provided during a subsequent calendar year; (ii) such
in-kind benefit or reimbursement may not be exchanged or substituted for other
forms of compensation to the Executive; and (iii) reimbursement payments shall
be made to the Executive no later than the last day of the taxable year
following the year in which the reimbursed expense is incurred.  For purposes of
this Agreement, the term “Code” shall mean the Internal Revenue Code of 1986, as
amended, including all final regulations promulgated thereunder, and any
reference to a particular section of the Code shall include any provision that
modifies, replaces or supersedes such section.
 
5

--------------------------------------------------------------------------------

3.10.          Clawback/Recoupment Policy. The Executive agrees and acknowledges
that incentive amounts and awards (as used within the meaning of the Dodd-Frank
Wall Street Reform and Consumer Protection Act) payable pursuant to this
Agreement or any bonus or incentive plan are subject to forfeiture and
recoupment and may be cancelled without payment, and/or a demand for repayment
of any previously paid amounts may be made upon the Executive in accordance with
the Company’s forfeiture and recoupment policies with regard to financial
statements as are required by law to be adopted and in effect from time to time.
This provision shall survive termination of the Executive’s employment. The
forfeiture provisions in this Section 3.10 are in addition to any forfeiture
provisions contained elsewhere in this Agreement.  Following a Change in
Control, with respect to awards made prior to the Change in Control, the
Executive shall only be subject to forfeiture or recoupment provisions that are
required by law and which shall not be any broader than what is required by law
or as provided in this Agreement.
 
4.    Termination.


4.1.          Death. If the Executive shall die during the Term, the Term shall
terminate and no further amounts or benefits shall be payable hereunder, except
that the Executive shall be entitled to receive any Prior Year Bonus and any
Final Compensation (as defined below).  In addition, the Executive shall receive
the (i) Pro-Rated Bonus payable at the same time and manner payment would be
made pursuant to Section 3.2, as if the Executive continued to be an active
employee of the Company, (ii) payment in respect of the outstanding LTIP Award
under Section 3.3 at the same time payments would be made pursuant to Section
3.3, as if the Executive continued to be an active employee of the Company,
based on actual performance but pro-rated for the actual number of days of
active employment during the applicable performance period (the “Pro-Rated
LTIP”), and (iii) any remaining outstanding unvested portion of the Restricted
Stock Grant shall be deemed vested.  “Final Compensation” means (i) the Base
Salary earned but not paid through the date of termination, (ii) pay for any
vacation time earned but not used through the date of termination, (iii) any
business expenses incurred by the Executive but unreimbursed on the date of
termination, provided that such expenses and required substantiation and
documentation thereof are submitted within ninety (90) days following
termination and that such expenses are reimbursable under Company policy, and
(iv) vested benefits as may be provided under the terms of any applicable
benefit plan.  Except as provided in this Section 4.1, the Company shall have no
further compensation obligation to the Executive or the Executive’s heirs
hereunder in the event of the Executive’s death. Subject to the terms of this
Agreement and the applicable policy, the Executive’s right to indemnification
and coverage under Directors and Officers insurance shall survive termination of
employment.


6

--------------------------------------------------------------------------------

4.2.          Disability.  If the Executive shall have failed, with or without
reasonable accommodation, to perform the essential functions of the Executive’s
job as a result of a physical or mental incapacity or illness lasting for 180
days during any 365-day period (a “Disability”), the Company may, by written
notice to the Executive while he is Disabled, terminate the Term and no further
amounts or benefits shall be payable hereunder, except that the Executive shall
be entitled to receive the same payments as described above in Section 4.1. 
Except as provided in this Section 4.2, the Company shall have no further
compensation obligation to the Executive hereunder in the event of such
termination. Subject to the terms of this Agreement and the applicable policy,
the Executive’s right to indemnification and coverage under Directors and
Officers insurance shall survive termination of employment.


4.3.          Termination by the Executive for Good Reason; Termination by
Company other than for Cause.  In the event of the Executive’s resignation for
Good Reason (as defined below), the Executive shall be entitled to terminate the
Term and his employment under this Agreement by providing the Company with
written notice tendering his resignation, such written notice to be provided to
the Company within ninety (90) days following the occurrence of the event that
he alleges constitutes Good Reason and such resignation to be effective, only if
the Company has not cured the event within the thirty (30) day period following
the written notice (if such event is curable), on the 30th day following the
expiration of the cure period; it being understood that if the Executive fails
to resign within such period, his right to terminate his employment due to Good
Reason shall be deemed to be waived.  Further, the Company shall be entitled to
terminate the Term and the Executive’s employment hereunder other than for Cause
at any time upon written notice to the Executive.  Upon such termination by the
Executive for Good Reason (and not under Section 4.5) or in the event the
Company terminates the Term or the Executive’s employment other than pursuant to
the provisions of Section 2.2, 4.1, 4.2, or 4.4, the Company shall pay to the
Executive an amount equal to two (2) times the sum of the Executive’s Base
Salary (without giving effect to any reduction that was the basis of the Good
Reason termination) and an amount equal to the annual bonus paid under Section
3.2 for the year prior to the year of termination (provided that if such
termination occurs prior to the payment of bonuses for the prior fiscal year,
for purposes of calculating this payment only, such bonus shall be determined
based on actual results under the plan for corporate objectives and based on
target for individual performance objectives) and for the fiscal year 2017, such
bonus amount shall be deemed to be $1.125 million) payable in equal installments
in the manner specified in Section 3.1, until the conclusion of the Damage
Period.  The “Damage Period” shall mean the 24-month period (subject to the
reduction described below) following the date of termination, if the effective
date of the termination of the Executive’s employment occurs during the Term. 
In addition, the Executive (i) shall be entitled to receive any Prior Year
Bonus, any Final Compensation and the Pro-Rated Bonus and Pro-Rated LTIP Award
each as described above and (ii) shall become fully vested in the Restricted
Stock Grant. Further, if the Executive is enrolled in the Company’s medical,
vision and dental plans on the date of termination and provided that the
Executive is permitted to continue such participation under applicable law and
plan terms without the imposition of a penalty on the Company, and if the
Executive elects to continue his participation and that of his eligible
dependents in those plans for a period of time under the federal law known as
“COBRA,” then, until the earliest to occur of (x) the conclusion of the Damage
Period, (y) the conclusion of the COBRA period, or (z) the date the Executive
becomes eligible for coverage under a subsequent employer’s plan, the Company
will contribute to the premium cost of the Executive’s coverage and that of his
eligible dependents under those plans at the rate it contributed to the
Executive’s premium cost of coverage on the date of termination (such
contribution to be treated as a bonus and subject to any applicable tax
withholdings). To be eligible for these Company premium contributions, however,
the Executive must pay his portion of the premium cost during the Damage
Period.  After the Company’s contributions end, the Executive may continue
benefits coverage for the remainder of the COBRA period, if any, by paying the
full premium cost of such benefits.  The Company’s obligations pursuant to this
Section 4.3 shall not be subject to the Executive’s duty to mitigate damages by
seeking other employment; provided, however, that in the event that the
Executive shall earn compensation (as an employee or consultant) in respect of
the second year of the Damage Period (even if paid thereafter), such
compensation shall reduce dollar-for-dollar any amount of continued Base Salary
and annual bonus payable to the Executive under this Agreement during the second
year of the Damage Period (and for greater clarity, shall not reduce any Prior
Year Bonus, Final Compensation, Pro-Rated Bonus or Pro-Rated LTIP Award or the
Restricted Stock, in each case as applicable); provided, that compensation that
may offset such payments shall not include (A) equity or retirement income to be
received by the Executive or (B) standard fees for serving as a member of a
board of directors or a committee thereof so long as such income is not being
delayed or paid in a manner that is intended to circumvent or manipulate this
offset provision.  The offset of amounts hereunder shall only be for the same
payment period in which such amount is earned from future employment, and any
excess amount earned during any payment period in the second year shall be
carried forward and deemed earned in the subsequent payment period.  The
Executive is required to notify the Company immediately if he begins new
employment or provides consulting or advisory services (including Board service)
during the Damage Period.  The Executive shall be required to repay promptly any
excess benefits contributions or payments made by the Company.  For purposes of
this Agreement, “Good Reason” shall mean the occurrence of any of the following
without the Executive’s prior written consent: (i) a material reduction in the
Executive’s duties, responsibilities or authority; (ii) a material reduction in
the Executive’s Base Salary or annual bonus opportunity; (iii) a material breach
of this Agreement by the Company; or (iv) the Executive’s office being relocated
beyond a fifty (50) mile radius of the Executive’s then current office; provided
that, for the sake of clarity, (A) Revlon no longer being a publicly traded
entity shall not constitute an event of Good Reason or (B) an arms’ length
disposition of assets of the Company shall not give rise to an event of Good
Reason.  The Executive’s right to indemnification and coverage under Directors
and Officers insurance shall survive termination of employment.
 
7

--------------------------------------------------------------------------------

4.4.          Cause.  In the event of the Executive’s (i) willful failure,
refusal or inability (other than as a result of physical or mental incapacity or
illness) to perform the Executive’s material duties hereunder; (ii) willful
failure or refusal to follow or carry out a lawful directive of the Board; (iii)
conviction of any felony; (iv) conviction of any lesser crime or offense
involving the property of the Company; (v) gross negligence or willful
misconduct in connection with the performance of the Executive’s duties
hereunder; (vi) material breach, or knowing immaterial breach, of the Code of
Conduct (as defined below); (vii) any breach of Sections 1.4, 5, 6, 7 or 8 of
this Agreement; (viii) material breach of any other provision of this Agreement
or other Company policy applicable to the Executive; or (ix) willful misconduct
which would make the Executive’s continued employment by the Company materially
harmful to the Company, monetarily or reputationally, the Company may, within
ninety (90) days of the Board’s knowledge of the event, by written notice to the
Executive terminate the Term and, upon such termination, this Agreement shall
terminate and the Executive shall be entitled to receive no further amounts or
benefits hereunder, except any as shall have been earned to the date of such
termination including the Final Compensation.  For purposes of this definition
of “Cause”, no act or omission to act by the Executive will be “willful” if such
act or omission was done or omitted to be done in the Executive’s good faith and
with a reasonable belief that such act or omission was in the best interests of
the Company. If and to the extent any occurrence of Cause is capable of cure,
the Company shall provide notice of same to the Executive, who shall then have
ten (10) days to cure such event of Cause to the satisfaction of the Company. 
Subject to the terms of this Agreement and the applicable policy, the
Executive’s right to indemnification and coverage under Directors and Officers
insurance shall survive termination of employment.


4.5.          Voluntary Termination by the Executive other than for Good
Reason.  The Executive may terminate his employment hereunder at any time upon
sixty (60) days’ advance notice to the Company.  In the event of termination of
the Executive’s employment pursuant to this Section 4.5, the Company may elect
to waive the period of notice, or any portion thereof, and the Executive shall
continue to receive all compensation and benefits through such earlier date of
termination.  In such event, upon such termination the Company shall have no
further compensation obligation to the Executive, other than for any Final
Compensation through the actual date of such termination. Subject to the terms
of this Agreement and the applicable policy, the Executive’s right to
indemnification and coverage under Directors and Officers insurance shall
survive termination of employment.


4.6          Resignation and Release.  Upon any termination of employment, the
Executive shall promptly resign from any positions with the Company, whether as
an officer, director, employee, or otherwise and shall promptly execute any
documents reasonably required to effectuate the resignation.  Notwithstanding
any other provision of this Agreement to the contrary, the Executive
acknowledges and agrees that any and all payments to which the Executive is
entitled under Section 2.2, Section 4 or Section 13, other than payment of any
Final Compensation, are conditioned upon and subject to the Executive’s (or his
estate’s) execution, delivery and non-revocation within fifty-five (55) days
following the Executive’s termination of employment of a general waiver and
release (for the avoidance of doubt, the restrictive covenants contained or
referred to in Section 5, 6 and 7 of this Agreement shall survive the
termination of this Agreement), in substantially the form delivered to the
Executive in connection with the execution of this Agreement, of all claims,
except for such matters covered by provisions of this Agreement which expressly
survive the termination of this Agreement (the “Release Condition”).  Payments
and benefits of amounts which do not constitute nonqualified deferred
compensation and are therefore not subject to Section 409A (as defined below)
shall commence five (5) days after the Release Condition is satisfied and
payments and benefits which are subject to Section 409A shall commence on the
60th day after termination of employment (subject to further delay, if required
pursuant to Section 3.9 above) provided that the Release Condition is satisfied.


8

--------------------------------------------------------------------------------

5.              Protection of Confidential Information; Non-Competition;
Non-Solicitation. The Executive acknowledges that the Executive’s services will
be unique, that they will involve the development of Company-subsidized
relationships with key customers, suppliers, and service providers as well as
with key Company employees and that the Executive’s work for the Company will
give the Executive access to highly confidential information not available to
the public or competitors, including trade secrets and confidential information
concerning the Company’s business which it would be impracticable for the
Company to effectively protect and preserve in the absence of this Section 5 and
the disclosure or misappropriation of which could materially adversely affect
the Company.  Accordingly, the Executive agrees to the following obligations:


5.1.          Non-Disclosure of Confidential Information and Trade Secrets. 
Except in the good faith performance of the Executive’s duties pursuant to
Section 1.1, the Executive agrees not at any time, whether during or after the
Executive’s employment with the Company, to divulge to any other entity or
person or misuse any confidential information acquired by the Executive
concerning the Company’s or its affiliates’ business affairs, including without
limitation, its financial results and prospects, financial affairs, future plans
in research, acquisition or divestiture plans, marketing, advertising, sales,
product development, proprietary business processes or methods, research, trade
secrets and any information regarding personal matters of any directors,
officers, employees or agents of the Company or its affiliates or their
respective family members, or any information concerning the circumstances of
the Executive’s employment and any termination of the Executive’s employment
with the Company or any information regarding discussions related to any of the
foregoing (the “Confidential Information”). The foregoing prohibitions shall
include, without limitation, directly or indirectly publishing (or causing,
participating in, assisting or providing any statement, opinion or information
in connection with the publication of) any diary, memoir, letter, story,
photograph, interview, article, essay, account or description (whether
fictionalized or not) concerning any Confidential Information, publication being
deemed to include any presentation or reproduction of any written, verbal or
visual material in any communication medium, including any book, magazine,
newspaper, theatrical production or movie, or television or radio programming or
commercial or over the internet.  In the event that the Executive is requested
or required to make disclosure of Confidential Information under any arbitration
award, court order, subpoena or other judicial process, the Executive will
promptly notify RCPC, take all reasonable steps requested by RCPC to defend
against the compulsory disclosure and permit RCPC, at its expense, to control
with counsel of its choice any proceeding relating to the compulsory disclosure.
The Executive acknowledges that all information the disclosure of which is
prohibited by this section is of a confidential and proprietary character and of
great value to the Company.  Nothing in this Agreement will prohibit or restrict
the Executive from responding to any inquiry, or otherwise communicating with,
any Federal, state or local administrative or regulatory agency or authority or
participating in an investigation conducted by any governmental agency or
authority.  The Executive cannot be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that: (i)
is made: (A) in confidence to a Federal, state, or local government official,
either directly or indirectly, or to an attorney; and (B) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.


9

--------------------------------------------------------------------------------

5.2.          Return of Company Property.  The Executive agrees to deliver
promptly to the Company on termination of the Executive’s employment with the
Company, or at any time that RCPC may so request, all Confidential Information,
Inventions (as defined below) and all other memoranda, notes, records, reports,
manuals, drawings, models, blueprints, materials, supplier lists, raw materials
lists, and other documents (and all copies thereof) relating to the Company’s
business and all property associated therewith, which the Executive may then
possess or have under the Executive’s control, including, without limitation,
computer disks or data (including data retained on any computer), and any home
office equipment or computers purchased or provided by the Company or other
materials; provided, however, that the Executive shall be permitted to retain
his address book to the extent it contains only contact information.  To the
extent the Company has any right in the Executive’s cell phone number, it shall
cooperate with the Executive to transfer it to him.


5.3.          Non-Competition.  The Executive agrees that during the period
(such period being referred to as the “Restricted Period”) of his employment and
for a period of twelve (12) months following the termination of his employment
with the Company for any reason (including, without limitation, expiration of
the Term, if election for payment for the non-competition agreement is made
pursuant to Section 2.2), unless his employment is terminated by the Company
without Cause or by the Executive for Good Reason or COC Good Reason, then for a
period of two (2) years following such termination, he will not, directly or
indirectly, as a director, officer, stockholder, partner, associate, employee,
consultant, owner, agent or independent contractor, become or be interested in,
or associated with, any other corporation, firm or business of which a material
portion of its business is engaged in a business (or businesses) that is
competitive with the material business(es) in which the Company is engaged at
the time of termination, in any geographical area in which the Company is
engaged at the time of termination (a “Restricted Entity”); provided; however,
that in the event the Executive’s employment terminates due to expiration of the
Term pursuant to Section 2.2, the Executive shall only be subject to this
Section 5.3 (but shall remain subject to the other provisions of this Section 5
without any payment) if the Company elects and advises the Executive in writing
that it intends to require that the Executive comply with the non-competition
restrictions and provides the Executive with continued payments of Base Salary,
in the manner and amount specified in Section 3.1, during the Restricted Period,
subject to satisfaction of the Release Condition and the Executive’s continued
compliance with Sections 5, 6 and 7 of this Agreement (the Executive shall also
be required to deliver to RCPC the offer (if any) in accordance with Section
2.2).  In addition, during the Executive’s employment, he shall not have any
direct or indirect interest (whether as a director, officer, stockholder,
partner, proprietor, associate, employee, consultant, owner, agent or
independent contractor) in any company which sells to, supplies services to or
buys products or services from the Company, or engages in any other activity or
relationship which would be contrary to the Company’s conflict of interest
policy as set forth in its Code of Conduct as from time to time in effect.
Notwithstanding the foregoing, the Executive’s ownership, directly or
indirectly, of not more than one percent of the issued and outstanding stock of
a corporation the shares of which are regularly traded on a national security
exchange or on the over-the-counter market shall not, solely on its own, be
deemed to be a violation of this Section 5.3.  This provision shall not preclude
the Executive from, following the termination of his employment, engaging in a
business of an acquirer of the Company so long as he was not materially involved
in that business during his employment.  The Executive may seek RCPC’s consent
for a waiver of this Section 5.3 or a confirmation that a waiver is not
necessary, neither of which may be unreasonably withheld or delayed, provided
that a consent may have certain conditions as RCPC may deem appropriate, which
may include a reduction in the severance payments that may be due under Section
4.3.
 
10

--------------------------------------------------------------------------------

5.4.          Non-Solicitation.


5.4.1.  The Executive agrees that during the Restricted Period, he will not,
directly or indirectly, solicit, induce, influence, or attempt to solicit,
induce or influence any person then employed by the Company or during the six
(6) month period prior to the date of the activity or otherwise interfere with
any such employment by or association with the Company for the purpose of
associating, as an employee or otherwise, or otherwise encourage any such
employee, to leave his or her employment with the Company; provided that this
provision shall not (i) prevent the Executive from supplying a reference for
such employee (without otherwise breaching this provision), (ii) prevent the
Executive from terminating employees of the Company in the good faith
performance of the Executive’s duties or (iii) be deemed to apply to a general
job posting not targeted at the Company’s employees.
 


5.4.2.  The Executive agrees that he will not, during the Restricted Period,
directly or indirectly solicit, induce, influence, or attempt to solicit, induce
or influence any customer, prospective customer (meaning a customer to whom the
Company has made a sales proposal or pitch during the one year prior to the
Executive’s termination of employment), supplier or vendor of the Company to
divert his, her or its business to any Restricted Entity or otherwise encourage
such customer, prospective customer, supplier or vendor to terminate its
business relationship with the Company (except in the good faith performance of
his duties) or otherwise interfere with any business or contractual relationship
of the Company that may exist from time to time, including but not limited to
with any supplier, customer, prospective customer or vendor.


5.5.            If the Executive commits a breach of any of the provisions of
Sections 5.1 through 5.4, 6 or 7 hereof, the Company shall have the following
rights and remedies:


5.5.1.    the right and remedy to immediately terminate all further payments and
benefits provided for in this Agreement, except as may otherwise be required by
law in the case of qualified benefit plans and any Final Compensation;


11

--------------------------------------------------------------------------------

5.5.2.    the right and remedy to have the provisions of this Agreement
specifically enforced by any arbitrator or court having equity jurisdiction, it
being acknowledged and agreed that any such breach will cause irreparable injury
to the Company and that money damages and disgorgement of profits will not
provide an adequate remedy to the Company, and, if the Executive attempts or
threatens to commit a breach of any of the provisions of Sections 5.1 through
5.4, the right and remedy to be granted a preliminary and permanent injunction
in any court or arbitration having equity jurisdiction against the Executive
committing the attempted or threatened breach (it being agreed that each of the
rights and remedies enumerated above shall be independent of the others and
shall be severally enforceable, and that all of such rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
to the Company under law or in equity);


5.5.3.  (i) to the extent that on the date of such breach there shall remain
outstanding and unexercised (whether or not then vested) any portion of any
stock option or stock appreciation right or there shall remain outstanding and
unvested any portion of any other award granted to the Executive under any
Revlon stock plan, including, without limitation, restricted stock, such award
or portion thereof shall immediately and automatically terminate and, if
applicable, become unexercisable, without any action or notice by the Company,
and (ii) to the extent an award had vested (which, for the sake of clarity, does
not affect the Company’s ability to claw back the income from such award as
provided herein), the right and remedy to require the Executive to repay the
Company for any income realized by the Executive related to any such awards
during the 12-month period (or if the violation occurred on or following the
termination of his employment without Cause, for Good Reason, COC Good Reason or
as a result of his Disability, the 24 month period; provided, that, such period
shall not go back to more than one year prior to the termination of his
employment) prior to the date of the violation (or during any applicable
post-termination exercise period related to options or stock appreciation
rights); and


5.5.4.    the right and remedy to require the Executive to account for and pay
over to the Company all compensation, profits, monies, accruals, increments or
other benefits (collectively “Benefits”) derived or received by the Executive as
the result of any transactions constituting a breach of any of the provisions of
Sections 5.1 through 5.4 hereof, and the Executive hereby agrees to account for
and pay over such Benefits as directed by the Company.


5.6.           If any of the covenants contained in Sections 5.1 through 5.5, or
any part thereof, hereafter are construed to be invalid or unenforceable, the
same shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.


5.7.            If any of the covenants contained in Sections 5.1 through 5.4,
or any part thereof, are held to be unenforceable because of the duration of
such provision or the area covered thereby, the parties agree that the
arbitrator or court making such determination shall have the power to reduce the
duration and/or area of such provision so as to be enforceable to the maximum
extent permitted by applicable law and, in its reduced form, said provision
shall then be enforceable.


12

--------------------------------------------------------------------------------

5.8.            The parties hereto intend to and do hereby confer jurisdiction
to enforce the covenants contained in Sections 5.1 through 5.5 upon the
arbitrator in the arbitration provided for in Section 11.1 below.  The parties
hereby direct the arbitrator that it is the intention of the parties hereto that
these covenants be enforced within the broadest possible business and geographic
scope and duration since the Executive has global responsibility for the
Company’s business.


5.9.            Any termination of the Term or the Executive’s employment shall
have no effect on the continuing operation of this Section 5.


5.10.          The Company hereby agrees that an immaterial and inadvertent
breach of this Sections 5 (excluding Section 5.3, hiring in violation of Section
5.4.1 or actual interference in violation of Section 5.4.2), 6 or 7 shall not be
a basis on which to claim “Cause” for purposes of this Agreement or to stop or
seek recoupment of payment of any pay and benefits provided for in this
Agreement and references to “compliance with” or “breach” of such Sections shall
be interpreted in accordance with this Section 5.10.  For clarity, employee
solicitation and hiring activities and customer, vendor and supplier
solicitation activities that occur in the ordinary course of the business of the
Executive’s future employer where the Executive is not involved, directly or
indirectly, in soliciting, identifying or hiring the Company’s employees or
soliciting the Company’s customers, vendors and suppliers shall not be a breach
of Section 5.4.1 or Section 5.4.2, as applicable.


5.11. The Executive shall not be subject to, or be at risk of forfeiture for a
violation of, restrictive covenants contained in any other agreement or document
(including, without limitation, in any grant or award agreement) that are
broader than the covenants contained in this Agreement or the release described
in Section 4.6.


6.            Inventions and Patents.


6.1.          The Executive agrees that all processes, technologies and
inventions (collectively, “Inventions”), including new contributions,
improvements, ideas and discoveries, whether patentable or not, conceived,
developed, invented or made by the Executive during the Term or following the
Term if derived from Confidential Information shall belong to the Company,
provided that such Inventions grew out of the Executive’s work with the Company
or any of its affiliates, are related in any manner to the business (commercial
or experimental) of the Company or any of its affiliates, are conceived or made
on the Company’s time or with the use of the Company’s facilities or materials.
The Executive shall further: (a) promptly disclose such Inventions to the
Company; (b) assign to the Company, without additional compensation, all patent
and other rights to such Inventions for the United States and foreign countries;
(c) sign all papers necessary to carry out the foregoing; and (d) give testimony
in support of the Executive’s inventorship. “Inventions” shall not include
managerial concepts and skills generally applied by experienced senior
executives. The Executive has delivered to the Company a confidential schedule
of intellectual property he had prior to joining the Company.


6.2.           If any Invention as defined in Section 6.1 above is described in
a patent application or is disclosed to third parties, directly or indirectly,
by the Executive within two (2) years after the termination of the Executive’s
employment with the Company, it is to be presumed that the Invention was
conceived or made during the Term.


13

--------------------------------------------------------------------------------

6.3.            The Executive agrees that the Executive will not assert any
rights to any Invention as having been made or acquired by the Executive prior
to the date of this Agreement, except for Inventions, if any, disclosed to the
Company in writing prior to the date hereof.


7.              Ownership of Property.


The Company shall be the sole owner of all Confidential Information, Inventions,
and all other products and proceeds of the Executive’s services hereunder,
including, but not limited to, all materials, ideas, concepts, formats,
suggestions, developments, arrangements, packages, programs, copyright work
(meaning any works of authorship, including computer software) and all other
intellectual properties or work product that the Executive may acquire, obtain,
develop or create in connection with or during the Term, free and clear of any
claims by the Executive (or anyone claiming under the Executive) of any kind or
character whatsoever (other than the Executive’s right to receive payments
hereunder). The Executive shall, at the request of RCPC, execute such
assignments, certificates or other instruments as RCPC may from time to time
deem necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce or defend the Company’s right, title or interest in or to any such
properties.


8.           Revlon Code of Conduct and Business Ethics.


In consideration of RCPC’s execution of this Agreement, the Executive agrees to
comply with the then current published terms of the Revlon, Inc. Code of Conduct
and Business Ethics (the “Code of Conduct”), a current copy of which is annexed
at Schedule A, whether or not the Executive is a signatory thereof, with the
same effect as if the same were set forth herein in full.


9.            Indemnification.


Subject to the terms, conditions and limitations of its by-laws (as in effect on
the Effective Date or if greater, as amended thereafter) and applicable Delaware
law, RCPC will defend and indemnify the Executive against all costs, charges and
expenses (including advancement of fees) incurred or sustained by the Executive
in connection with any action, suit or proceeding to which the Executive is or
may be made a party, brought by any shareholder of the Company directly or
derivatively or by any third party or by any participant in, or beneficiary of,
a benefit plan, by reason of any act or omission of the Executive as an officer,
director or employee of the Company or affiliate of the Company or as a
fiduciary of any benefit plan. The Executive shall be covered by the Directors
and Officers insurance coverage as is maintained by Revlon and RCPC for its
directors and officers including, to the extent provided under such Directors
and Officers insurance, coverage for actions, suits or proceedings brought after
he ceases employment with RCPC but relating to periods during the Executive’s
employment with RCPC.  The Executive shall be required to enter into a standard
undertaking as a condition to the advancement of legal fees and expenses. This
provision shall survive termination of the Executive’s employment and shall
remain in effect through any applicable statutes of limitation.


14

--------------------------------------------------------------------------------

10.    Notices.


All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, sent by overnight courier or mailed first class,
postage prepaid, by registered or certified mail (notices mailed shall be deemed
to have been given on the date mailed), provided that all notices to the Company
and the Executive shall also be sent simultaneously by email, as follows (or to
such other address as either party shall designate by notice in writing to the
other in accordance herewith or in the case of the Company, to its then current
principal office address):


If to the Company, to General Counsel (or her successor), Attention:  Mitra
Hormozi; mitra.hormozi@revlon.com.


If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company and to the Executive’s email address as reflected in the
records of the Company.


11.           General.
 
11.1.          Arbitration.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York applicable to
agreements made between residents thereof and to be performed entirely in New
York. Any dispute arising out of or relating to the Executive’s employment with
the Company, any termination of employment or this Agreement, including without
limitation any dispute relating to any law regulating the employment
relationship or the Agreement’s formation, validity, performance, breach or
termination, shall be finally resolved by arbitration in accordance with the
International Institute for Conflict Prevention & Resolution Rules for
Non-Administered Arbitration (the “CPR Rules”) by a sole arbitrator appointed in
accordance with the CPR Rules.  The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§1 et seq., and judgment upon the arbitrator’s award
may be entered by any court having jurisdiction thereof.  The place of
arbitration shall be New York County, New York and shall occur in the English
language.  Either party may apply to any appropriate court for interim or
injunctive relief in aid of arbitration or to obtain complete relief following
an award.  


11.2.           Headings. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.


11.3. Entire Agreement. This Agreement (together with the Exhibits, Schedules
and the documents referenced herein) sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof including any offer letter or term
sheets. No representation, promise or inducement has been made by either party
that is not embodied in this Agreement, and neither party shall be bound by or
liable for any alleged representation, promise or inducement not so set forth.


15

--------------------------------------------------------------------------------

11.4. Assignment. This Agreement shall be binding upon the parties hereto and
their successors and permitted assignees. This Agreement, and the Executive’s
rights and obligations hereunder, may not be assigned by the Executive, nor may
the Executive pledge, encumber or anticipate any payments or benefits due
hereunder, by operation of law or otherwise.  RCPC may assign its rights,
together with its obligations, hereunder (i) to any affiliate or (ii) to a third
party (that agrees in writing to assume the obligations in this Agreement) in
connection with any sale, transfer or other disposition of all or substantially
all of any business to which the Executive’s services are then principally
devoted, provided that no assignment pursuant to clause (ii) shall relieve the
Company from its obligations hereunder to the extent the same are not timely
discharged by such assignee.


11.5.           Amendment. This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants hereof may be waived,
only by a written instrument executed by both of the parties hereto, or in the
case of a waiver, by the party waiving compliance. The failure of either party
at any time or times to require performance of any provision hereof shall in no
manner affect the right at a later time to enforce the same. No waiver by either
party of the breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this Agreement.


11.6.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


11.7. Legal Fees.  RCPC shall promptly reimburse the Executive for his
reasonable legal fees expended or incurred by the Executive in connection with
negotiating the terms of this Agreement and related documents up to $10,000,
payable within thirty (30) days of the Executive’s submission of reasonably
satisfactory documentation of such fees.


12.           Subsidiaries and Affiliates. As used herein, the term “subsidiary”
shall mean any corporation or other business entity controlled directly or
indirectly by the corporation or other business entity in question, and the term
“affiliate” shall mean and include any corporation or other business entity
directly or indirectly controlling, controlled by or under common control with
the corporation or other business entity in question.


13.    Change of Control Payments and Benefits.


13.1.  Extension of Term.  In the event of any Change of Control, the Term of
this Agreement shall be automatically extended for twenty-four (24) months from
the effective date (the “COC Effective Date”) of any such Change of Control if
such extended date is longer than the expiration of the Term without regard to
such Change of Control (such twenty-four (24) month period following such Change
of Control being referred as the “Extended Term”).


16

--------------------------------------------------------------------------------

13.2.           Benefit Continuation; Bonus and Salary Payment. If, during the
Extended Term, the Executive terminates the Term of his employment for “COC Good
Reason” (as defined below in sub-clause 13.2.3) or if the Company terminates the
Term of the Executive’s employment other than for Cause (or if the Company
terminates the Executive’s employment without Cause or the Executive resigns for
Good Reason, in either case in connection with or in anticipation of the Change
of Control) in lieu of the payments specified in Section 4.3, subject to the
Release Condition, provided, however, if the termination or resignation occurs
prior to the Change of Control, the Executive shall continue to receive the
amounts specified in Section 4.3 as provided therein and any amounts in excess
thereof that would be paid to or received by the Executive upon a Change of
Control shall be paid in accordance with this Section following the occurrence
of the Change of Control, and further provided that any excess amounts subject
to Section 409A as nonqualified deferred compensation shall not be provided in
the event the Change of Control does not satisfy the requirements of a “change
of control” event for purposes of Section 409A.


13.2.1.    If the Executive is enrolled in the Company’s medical, vision and
dental plans on the date of termination and provided that the Executive is
permitted to continue such participation under applicable law and plan terms
without the imposition of a penalty on the Company, and if the Executive elects
to continue his participation and that of his eligible dependents in those plans
for a period of time under COBRA, then, until the earliest to occur of (i) the
conclusion of the Damage Period, (ii) the conclusion of the COBRA period, or
(iii) the date the Executive begins new employment, the Company will contribute
to the premium cost of the Executive’s coverage and that of his eligible
dependents under those plans at the rate it contributed to the Executive’s
premium cost of coverage on the date of termination (such contribution to be
treated as a bonus and subject to any applicable tax withholdings). To be
eligible for these Company premium contributions, however, the Executive must
pay his portion of the premium cost during the Damage Period.  The Executive is
required to notify the Company immediately if he begins new employment during
the Damage Period and to repay promptly any excess benefits contributions made
by the Company.  After the Company’s contributions end, the Executive may
continue benefits coverage for the remainder of the COBRA period, if any, by
paying the full premium cost of such benefits.


13.2.2.    The Company shall immediately pay to the Executive in a cash lump-sum
payment two (2) times the sum of (A) the greater of the Executive’s Base Salary
in effect on (1) the COC Effective Date or (2) such termination date, plus (B)
the average amount of the gross annual bonus amounts earned by the Executive
referred to in Section 3.2 of this Agreement over the five (5) calendar years
preceding such termination (or, if employed by the Company for less than five
(5) calendar years, the actual number of calendar years for which the Executive
was eligible to receive an annual bonus payment) (the “Cash Severance”).  For
the purposes of the foregoing calculation, if the annual bonus has not been
declared for a completed calendar year, such bonus shall be deemed to be $1.125
million for 2017 and, with respect to future years, such bonus shall be
determined based on actual results under the plan for corporate objectives and
based on target for individual performance objectives. Notwithstanding the
foregoing, if the Change of Control does not satisfy the requirements of a
“change of control” event for purposes of Section 409A, the Cash Severance will
not be paid in a cash lump sum, but rather in equal installments in accordance
with Section 4.3. In addition, the Company shall pay the Prior Year Bonus and
the Pro-Rated Bonus as provided in Section 4.3.


17

--------------------------------------------------------------------------------

13.2.3.    “COC Good Reason” means, for purposes of this sub-clause 13.2.3. only
(and not for any other purpose or reason under this Agreement): (A) a material
adverse change in the Executive’s job duties, responsibilities or authority; (B)
any reduction in the Executive’s Base Salary; (C) any reduction in the
Executive’s annual bonus opportunity; (D) a material breach of this Agreement by
the Company; or (E) the Executive’s being required by the Company to relocate
beyond a fifty (50) mile radius of the Executive’s then current residence;
provided that the Executive provides written notice to the Company of such event
of COC Good Reason within ninety (90) days following the Executive’s knowledge
of such event of COC Good Reason and the Company has not cured such event of COC
Good Reason within the thirty (30) day period following the written notice and
the Executive thereafter resigns his employment for COC Good Reason within one
(1) year of such event of COC Good Reason (but no later than the end of the
twenty-four (24) month period following the Change of Control); it being
understood that if the Executive fails to resign within such one (1) year
period, his right to terminate his employment due to COC Good Reason shall be
deemed to be waived.


13.2.4.    The Executive shall have no duty to mitigate by seeking other
employment or otherwise and no compensation earned by the Executive from other
employment, a consultancy or otherwise shall reduce any payments provided for
under this Section 13.


13.3.  Equity Compensation; LTIP Awards.  In the event of a Change of Control
and the Executive’s employment is terminated by the Company without Cause (or
the Executive’s employment is terminated without Cause or the Executive resigns
for Good Reason, in either case in connection with or in anticipation a Change
of Control) or by the Executive for COC Good Reason during the Extended Term,
all then unvested restricted shares (if any) held by the Executive shall
immediately vest and all restrictions shall lapse upon such termination, or if
later, upon the occurrence of the Change of Control.  In addition, in the event
of a Change of Control, the Executive shall receive payment of the Pro-Rated
LTIP Awards at the time provided in the plan pursuant to which the LTIP Award
payments are granted.


13.4.  Termination after the Extended Term.  In the event the Executive remains
employed after the Extended Term, the provisions of this Agreement, including
those as to termination of employment, but other than Article 13, shall apply.


14.          Section 280G.


14.1.          If the aggregate of all amounts and benefits due to the Executive
under this Agreement or any other plan, program, agreement or arrangement of the
Company or any of its affiliates, which, if received by the Executive in full,
would constitute “parachute payments,” as such term is defined in and under
Section 280G of the Code (collectively, “Change of Control Benefits”), reduced
by all Federal, state and local taxes applicable thereto, including the excise
tax imposed pursuant to Section 4999 of the Code, is less than the amount the
Executive would receive, after all such applicable taxes, if the Executive
received aggregate Change of Control Benefits equal to an amount which is $1.00
less than three (3) times the Executive’s “base amount,” as defined in and
determined under Section 280G of the Code, then such Change of Control Benefits
shall be reduced or eliminated to the extent necessary so that the Change of
Control Benefits received by the Executive will not constitute parachute
payments. If a reduction in the Change of Control Benefits is necessary,
reduction shall occur in the following order unless the Executive elects in
writing a different order, subject to the Company’s consent (which shall not be
unreasonably withheld or delayed): (i) severance payment based on multiple of
Base Salary and/or annual bonus; (ii) other cash payments; (iii) any Pro-Rated
Bonus or Pro-Rated LTIP paid as severance; (iv) acceleration of vesting of stock
options with an exercise price that exceeds the then fair market value of stock
subject to the option, provided such options are not permitted to be valued
under Treasury Regulations Section 1.280G-1 Q/A – 24(c); (v) any equity awards
accelerated or otherwise valued at full value, provided such equity awards are
not permitted to be valued under Treasury Regulations Section 1.280G-1 Q/A –
24(c); (vi) acceleration of vesting of stock options with an exercise price that
exceeds the then fair market value of stock subject to the option, provided such
options are permitted to be valued under Treasury Regulations Section 1.280G-1
Q/A – 24(c); (vii) acceleration of vesting of all other stock options and equity
awards; and (viii) within any category, reductions shall be from the last due
payment to the first.


18

--------------------------------------------------------------------------------

14.2.  It is possible that after the determinations and selections made pursuant
to Section 14.1 above the Executive will receive Change of Control Benefits that
are, in the aggregate, either more or less than the amounts contemplated by
Section 14.1 above (hereafter referred to as an “Excess Payment” or
“Underpayment,” respectively). If there is an Excess Payment, the Executive
shall promptly repay the Company an amount consistent with this Section 14.2. 
If there is an Underpayment, the Company shall pay the Executive an amount
consistent with this Section 14.2.


14.3.  The determinations with respect to this Section 14 shall be made by an
independent auditor (the “Auditor”) compensated by the Company. The Auditor
shall be the Company’s regular independent auditor, unless the Executive objects
to the use of that firm or the regular independent auditor is unable or
unwilling to makes such determinations, in which event the Auditor shall be a
nationally-recognized United States public accounting firm chosen by the Company
and approved by the Executive (which approval shall not be unreasonably withheld
or delayed).  In addition, the Company shall obtain a valuation of the
non-competition provisions contained in Section 5 which shall be considered by
the Auditors in connection with its determinations under this Section 14.  The
Auditor’s report contemplated by this Section 14 shall be in a form on which the
Executive can rely in filing his taxes.


{Signature page follows.}




19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.
 
 
 
REVLON CONSUMER PRODUCTS
CORPORATION
 
 
 
 
By:
/s/ Mark Pawlak                 
 
 
Mark Pawlak
 
 
Senior Vice President, Human Resources,
Employment & Administration, Change Management
 
 
 
 
 
 
 
REVLON, INC. (with respect to the Restricted Stock Grant)
 
 
 
 
By:
/s/ Mark Pawlak                 
 
 
Mark Pawlak
 
 
Senior Vice President, Human Resources,
Employment & Administration, Change Management
 
 
 
     
 
/s/ Christopher H. Peterson                                            
 
Christopher H. Peterson

 





--------------------------------------------------------------------------------





EXHIBIT A


Form of Restricted Stock Agreement


Restricted Stock Agreement


FOURTH AMENDED AND RESTATED REVLON, INC. STOCK PLAN


This RESTRICTED STOCK AGREEMENT (this “Agreement”) is entered into between
REVLON, INC., a Delaware corporation (“Revlon” and, together with Revlon’s
affiliates, the “Company”), and the employee of the Company to which this
Agreement relates (the “Grantee”), subject to the Grantee’s acceptance of this
Agreement.
 
Revlon’s Compensation Committee (the “Committee”) has determined that the
objectives of the Fourth Amended and Restated Revlon, Inc. Stock Plan, as
amended (the “Plan”), will be furthered by granting to the Grantee shares of
Revlon, Inc. Class A common stock (“Common Stock”), subject to certain
restrictions, upon the terms and conditions hereinafter contained (“Restricted
Stock” or the “Restricted Stock Award”).  This Restricted Stock Agreement
evidences the Restricted Stock Grant described on Schedule 1.
 
In consideration of the foregoing and of the mutual undertakings set forth in
this Agreement, the Company and the Grantee agree as follows:
 
SECTION 1. Notice of Grant; Number of Shares. Subject to Section 10 of this
Agreement, the Company hereby grants to the Grantee the number of shares of
Restricted Stock set forth on Schedule 1. Grantee shall also receive a notice of
grant from the Company which accompanies the electronic distribution of this
Agreement or the online award summary referred to therein (the “Notice of
Grant”). The Grantee shall not be required to make any payment for the
Restricted Stock.


SECTION 2. Restrictions.


(a) Lapse of Restrictions. Subject to the Plan and the other terms of this
Agreement, for so long as the Restricted Stock Award shall not be cancelled
pursuant to the terms of the Plan or this Agreement, the restrictions relating
to the Restricted Stock Award which is the subject of this Agreement shall lapse
as set forth on Schedule 1, which is the vesting schedule for this grant
established by the Committee.


(b) Transfer Agent Action Upon Lapse of Restrictions. Upon the grant of the
Restricted Stock, the Company shall promptly instruct its transfer agent to
record the Restricted Stock as the property of the Grantee, subject to
restrictions. Upon the lapse of restrictions relating to the shares of
Restricted Stock, as set forth in Section 2 hereof, the Company shall promptly
instruct its transfer agent to eliminate any notation of the restrictions with
respect to the vested shares and to record such vested shares as outstanding,
with no restrictions.


(c) Limitations on the Sale of Vested Shares. The Grantee may sell, assign
and/or transfer the vested portion of the shares of Restricted Stock granted
pursuant to this Agreement, in whole or in part, provided that the Grantee has
obtained the Committee’s prior consent, which consent shall not be unreasonably
withheld or delayed, and Grantee complies with procedures set forth in the
Company’s employee trading policy. Unless the Committee otherwise determines,
the Grantee shall not have the right to pledge, hypothecate or encumber the
shares of Restricted Stock granted pursuant to this Agreement, regardless of
whether such shares have vested. Any attempt to dispose of these shares in
contravention of such restrictions shall be null and void and without effect.
 
SECTION 3. Voting; Dividends. Prior to the date that restrictions lapse pursuant
to Section 2 of this Agreement, the Grantee shall have no right to vote and no
right to receive dividends or other distributions with respect to the Restricted
Stock. Subject to the restrictions set forth in the Plan and this Agreement,
from and after the date that restrictions lapse pursuant to Section 2 of this
Agreement, the Grantee shall possess all incidents of ownership of the shares of
Restricted Stock granted hereunder, including the right to receive dividends
with respect to such shares of Restricted Stock and the right to vote such
shares of Restricted Stock, but only with respect to the shares of Restricted
Stock for which such restrictions have lapsed pursuant to Section 2 hereof.
 

--------------------------------------------------------------------------------

SECTION 4. Taxes. The Grantee shall be responsible for paying to the Company
promptly upon request, and in any event at the time the Grantee recognizes
taxable income in respect of the Restricted Stock Award (which would include the
date when any shares of Restricted Stock vest pursuant to Section 2 hereof), an
amount equal to the taxes, if any, the Company determines it is required to
withhold under applicable tax laws with respect to the Restricted Stock, in the
manner of payment prescribed by the Company. Notwithstanding the foregoing,
unless and until the Company, in its discretion, allows or prescribes an
alternate method of tax withholding upon notice to the Grantee prior to any
given vesting date hereunder, the Company shall satisfy its applicable tax
withholding obligations associated with the Restricted Stock by withholding from
delivery upon the lapse of restrictions shares of Common Stock having a fair
market value (determined as of the date as to which the amount of tax to be
withheld is determined) equal to the amount of taxes which the Company
determines it is required to withhold under applicable tax laws. The Grantee
further agrees and acknowledges that all other taxes, duties and fees related to
the Restricted Stock must be paid directly by the Grantee to the appropriate
authorities, and that the Company may offset against any future compensation,
earnings, bonus, expense reimbursements or incentive compensation of any kind
amounts necessary to cover any tax withholding obligations of the Company
associated with the Restricted Stock which have not been accounted for in a
manner satisfactory to the Company, to the extent permissible under applicable
law, including Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). The Grantee may not make an election pursuant to Section 83(b) of
the Code, with respect to the grant of any shares of Restricted Stock hereunder.
 
SECTION 5. Termination of Employment.
(a)    Effective as of the date of the Grantee’s termination of employment with
the Company for any reason, all Restricted Stock which is unvested or as to
which all restrictions have not lapsed as provided in Section 2 of this
Agreement shall be cancelled, except as specified in Schedule I or to the extent
the Committee may otherwise determine.
 
(b)    Nothing in the Plan or this Agreement shall confer upon the Grantee or
any other person the right to continue in the employment of the Company or
affect any right which the Company may have to terminate the employment of the
Grantee or any other person.


SECTION 6. Plan Provisions to Prevail. This Agreement shall be subject to all of
the terms and provisions of the Plan, as may be amended from time to time, which
are incorporated hereby and made a part hereof, including, without limitation,
the provisions of Section 2.9(c) of the Plan (generally prohibiting the sale of
shares not owned or immediately issuable and failure to duly deliver shares in
settlement), including Section 3.8(c) of the Plan (generally relating to waivers
of claims to continued exercise or vesting of awards, damages and severance
entitlements related to non-continuation of awards), Section 3.2 of the Plan
(generally relating to consents required by securities and other laws), Section
3.5 of the Plan (relating to changes in capitalization) and Section 3.11 of the
Plan (generally relating to the effects of certain reorganizations and other
extraordinary transactions). Any term defined in the Plan shall have the same
meaning in this Agreement. In the event there is any inconsistency between the
provisions of this Agreement and the Plan, the provisions of the Plan shall
govern. In the event there is any inconsistency regarding the details of the
grant between the records or communications of the Company’s outside Stock Plan
Administrator and the resolutions and/or minutes of the Committee authorizing
the award(s) subject to this Agreement, the Committee’s records shall prevail
over the records, communications, databases and online summaries or
presentations of those grant details furnished or maintained by the Company’s
outside Stock Plan Administrator.


SECTION 7. Grantee’s Acknowledgment. By entering into this Agreement, the
Grantee agrees and acknowledges that (a) he/she has received, read and
understood a copy of the Plan, and this Agreement and accepts the shares of
Restricted Stock upon all of the terms thereof, and (b) that no member of the
Committee shall be liable for any Plan Action (as defined in the Plan),
including without limitation any action or determination made in good faith with
respect to the Plan or any award thereunder or under this Agreement. The Grantee
has reviewed with his or her own advisors the tax and other consequences of the
transactions contemplated by this Agreement. The Grantee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents with respect to all matters of this Agreement.



--------------------------------------------------------------------------------

SECTION 8. Nontransferability Prior to Vesting. In addition to the provisions of
Section 2(c) of this Agreement, no shares of Restricted Stock granted to the
Grantee under this Agreement shall be assignable or transferable by the Grantee
(voluntarily or by operation of law) prior to the lapse of restrictions set
forth in the Plan and this Agreement, other than by will or by the laws of
descent and distribution.


SECTION 9. Legend on Certificates. The Grantee agrees that any certificate
issued for shares of Restricted Stock prior to the lapse of any outstanding
restrictions shall be inscribed with substantially the following legend:


This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer, contained in the Fourth Amended and Restated Revlon, Inc. Stock Plan,
as amended from time to time, and an agreement entered into between the
registered owner and Revlon, Inc. (the “Restrictions”). Any attempt to dispose
of these shares in contravention of the Restrictions, including by way of sale,
assignment, transfer, pledge, hypothecation, encumbrance or otherwise, shall be
null and void and without effect.


SECTION 10. Conditions. Notwithstanding anything contained in this Agreement to
the contrary the grant of the award pursuant to Section 1 hereof is conditioned
upon and subject to the Grantee’s execution and delivery to the Company of an
executed copy of this Agreement (which may be electronically accepted by the
Grantee pursuant to processes prescribed by the Company).


SECTION 11. Notices. Any notice to be given to the Company hereunder shall be in
writing and shall be addressed to the Company's General Counsel at her then
current Revlon email address. Any notice to be given to the Grantee hereunder
shall be in writing and shall be addressed to the Grantee at the address set
forth below, or at such other address as the Grantee may hereafter designate to
the Company by notice as provided herein, or at such other address of the
Grantee on file with the Company’s human resource or payroll records, whichever
is later communicated. Subject to the foregoing, notices hereunder shall be
deemed to have been duly given when sent by email or personal delivery, or three
business days following delivery by registered or certified mail, or on the next
business day if sent via overnight courier, in each case to the party entitled
to receive the same in the manner provided in this Section 11.
        
SECTION 12. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and the successors and assigns of the
Company and, to the extent set forth in Section 3.3 of the Plan and Section 8 of
this Agreement, the Grantee’s heirs and personal representatives.
        
SECTION 13. Governing Law. This Agreement shall be governed by the laws of the
State of New York applicable to agreements made and to be performed entirely
within such state.


SECTION 14. Modifications to Agreement; Waivers. Subject to the other provisions
of this Agreement, this Agreement may not be altered, modified, changed or
discharged, except by a writing signed by or on behalf of both Revlon and the
Grantee. The failure of the Company to enforce at any time any provision of this
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.
 
SECTION 15.     Other Company Actions. Nothing contained in this Agreement shall
be construed to prevent the Company from taking any action which is deemed by it
to be appropriate or in its best interest, whether or not such action would have
an adverse effect on the Restricted Stock Award granted under this Agreement.
Neither the Grantee nor any other person shall have any claim against the
Company as a result of any such action.
 
SECTION 16.     Committee Authority. The Committee shall have full authority to
interpret, construe and administer the terms of this Agreement in its sole
discretion. The determination of the Committee as to any such matter of
interpretation, construction or administration shall be final, binding and
conclusive on all parties.
 

--------------------------------------------------------------------------------

SECTION 17.    No Violation of Securities Laws; Securities Trading Policy.


(a)    The Company shall not be obligated to make any payment hereunder if such
payment, in the opinion of counsel for the Company, would violate any applicable
securities laws. The Company shall be under no obligation to register any shares
of Common Stock or any other property pursuant to any securities laws on account
of the transactions contemplated by this Agreement.
 
(b)    In addition to the provisions of Section 2(c) of this Agreement, the
Grantee understands and agrees that under the Company’s Confidentiality of
Information and Securities Trading Policy, as is in effect from time to time, a
copy of which is available upon request from the Company's General Counsel (the
“Trading Policy”), employees and Directors of the Company, including Grantees of
restricted stock, may be restricted from selling shares of restricted stock
after the restrictions lapse and during certain “restricted periods.” As of the
date of this Agreement, the “restricted periods” commence on the first day of
each fiscal quarter of the Company (i.e., April 1, July 1, October 1 and January
1) and continue until two business days after the public release of the
Company’s earnings for the prior quarter (under the Trading Policy, these
periods may change from time to time, and the Company may impose other
restricted trading periods due to special circumstances).
 
SECTION 18.     Severability. Notwithstanding any other provision of this
Agreement, if any provision of this Agreement is or becomes or is deemed to be
invalid, illegal, or unenforceable in any jurisdiction or as to any person, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the sole
discretion of the Committee, materially altering the intent of the Agreement,
such provision shall be stricken as to such jurisdiction or person, and the
remainder of the Agreement shall remain in full force and effect.
 
SECTION 19.    Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement.
 
SECTION 20. Fractional Shares. Unless and until the Committee in its sole
discretion determines otherwise, no fractional shares of Common Stock shall be
issued or delivered pursuant to this Agreement, and unless and until the
Committee in its sole discretion determines that cash, other securities, or
other property shall be paid or transferred in lieu of any fractional shares,
any rights to any fractional share shall be canceled, terminated or otherwise
eliminated, without payment of any consideration.
 
SECTION 21.    Entire Agreement. This Agreement (together with Schedule 1) and
the Plan contains the entire agreement and understanding of the parties hereto
with respect to the subject matter contained herein and supersedes all prior
communications, representations and negotiations, written or oral, in respect
thereto. Neither the Company nor the Committee nor the Grantee have made any
promises, agreements, conditions or understandings, either orally or in writing,
concerning the Restricted Stock grant that are not included in this Agreement
(including Schedule 1) or the Plan.
 
SECTION 22. Miscellaneous. This Agreement is being furnished to the Grantee
electronically and shall not be enforceable by the Grantee unless and until it
has been electronically accepted by the Grantee via electronic acceptance
procedures established by the Company, as communicated to the Grantee in the
Notice of Grant (or otherwise in writing), and such acceptance has been logged
and validated by the Company. Once electronically accepted by the Grantee, the
effective date of this Agreement, for reference purposes, shall be the grant
date. The grant covered by this Agreement shall be void and of no force or
effect if this Agreement is not accepted timely by the Grantee.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
 
REVLON, INC.
 
 
 
By: 
 
Name:

 
 
 
GRANTEE


By clicking “I Agree” or “Accepted” or words to that effect on the online award
acceptance tool made available to the Grantee by the Company or its Stock Plan
Administrator, as advised in the Notice of Grant, Grantee is acknowledging that
he/she has read this Agreement and all of the documents referred to herein and
is agreeing to abide by all of their terms.





--------------------------------------------------------------------------------





 
SCHEDULE 1 TO RESTRICTED STOCK AGREEMENT


Grantee Name & Address:


_____________
_____________
_____________


Grant Date:


April 17, 2017 (the “Grant Date”)


Number of Shares of Restricted Stock Granted:


That number of restricted shares of Revlon, Inc. Class A common stock with a
fair market value equal to $5 million divided by the NYSE closing price of
Revlon, Inc. Class A common stock on the April 17, 2017 effective date of
Grantee’s Employment Agreement dated April 17, 2017 between the Grantee and
Revlon Consumer Products Corporation (the “Employment Agreement”).


Vesting Schedule:


One-fifth of the shares of Restricted Stock shall vest on April 17, 2018 and on
each anniversary thereafter, until fully vested.
 
Notwithstanding the foregoing, the restrictions relating to the Restricted Stock
Award which is the subject of this Agreement shall immediately lapse and such
shares shall be deemed fully vested upon a termination of Grantee’s employment
with the Company by the Company without Cause, by the Executive for Good Reason
or COC Good Reason or as a result of his death or Disability (as such terms are
defined in Grantee’s Employment Agreement and as they are interpreted in
accordance with the Employment Agreement, it being understood that,
notwithstanding Section 6 of this Agreement, this provision overrides any
contrary provision in the Plan relating to means of interpretation), subject to
all of the terms and conditions of the Employment Agreement (which are
incorporated by reference herein).
 
Acknowledgement:
 
This Restricted Stock Award is part of the consideration for the covenants
contained in Sections 5, 6 and 7 of the Grantee’s Employment Agreement and is
subject to the terms thereof, including without limitation, Section 5.5.3
thereof. By entering into the Restricted Stock Agreement and as a condition for
receiving the grant of the award pursuant to Section 1 hereof, the Grantee
hereby ratifies his obligations under Sections 5, 6 and 7 of the Employment
Agreement.
 
Grantee Acceptance:
 


 
________________________
Name:
Title:







--------------------------------------------------------------------------------



SCHEDULE A




REVLON CODE OF CONDUCT AND BUSINESS ETHICS





































 

--------------------------------------------------------------------------------

 
SCHEDULE B
 
A “Change of Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:


(i)      any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);


(ii)      during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of 66-2/3% of the directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office;


(iii)      the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity in which any Person, other than one or more
Permitted Holders is or becomes the Beneficial Owner (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that for purposes of this definition a
Person will be deemed to have “beneficial ownership” of all shares that any
Person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of securities of
such entity representing 50% or more of the combined voting power of such
entity’s Voting Stock, and the Permitted Holders “beneficially own” (as so
defined) directly or indirectly, in the aggregate a lesser percentage of the
total voting power of the Voting Stock of such entity than such other Person and
do not have the right or ability by voting power, contract or otherwise to elect
or designate for election a majority of the Board of Directors of such entity;
or


(iv)       a “Change of Control” shall have occurred under, and as defined in,
the indenture governing Revlon Consumer Products Corporation’s 8 5/8% Senior
Subordinated Notes Due 2008 or any other Subordinated Obligations of Revlon
Consumer Products Corporation so long as such 8 5/8% Senior Subordinated Notes
Due 2008 or Subordinated Obligations are outstanding.



--------------------------------------------------------------------------------

Notwithstanding the foregoing and for the sake of clarity, a “Change of Control”
shall not be deemed to have occurred (i) by virtue of the consummation of any
transaction or series of integrated transactions immediately following which the
record holders of the common stock of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
combined voting power of the Voting Stock in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions or (ii) upon the occurrence of a Material
Transaction if following the transaction MacAndrews & Forbes continues to own or
control a operating business formerly conducted by Revlon..


“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.


“8 5/8% Senior Subordinated Notes Due 2008” means Revlon Consumer Products
Corporation’s 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefor.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.


“Permitted Holders” means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, “heirs”)) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.


“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.


“Preferred Stock,” as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.


“Subordinated Obligations” has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation’s 9½% Senior Notes due 2011.

“Voting Stock” means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.


 